ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: An optical transmission filter, configured to transmit a portion of the spectrum of a light beam incident on said filter, comprising a substrate having a first substrate surface and a second substrate surface opposite to said first substrate surface, and comprising a nanostructured metallic layer and a waveguide, wherein - said first substrate surface is a patterned surface comprising an array of nanostructures consisting of adjacent ridges and grooves; - a high refractive index dielectric waveguide is arranged on said first substrate surface and has a patterned shape defined by said first substrate surface, said dielectric waveguide having a refractive index n1 between 1.45 and 3.3; - a low index dielectric layer is arranged on top of said dielectric waveguide and has a patterned shape defined by said dielectric waveguide, said patterned shape defining adjacent ridges and grooves, said dielectric layer having a refractive index n2 between 1.15 and 1.7, n2 being lower than n1; - an array of metallic nanostructures is arranged on at least a portion of said low index dielectric layer and having, at least partially, a patterned shape defined by said dielectric waveguide[[,]].
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach all the limitations of claim 1, including the limitations directed to a nanostructured metallic layer and a waveguide, a high refractive index dielectric waveguide, said dielectric waveguide having a refractive index n1 between 1.45 and 3.3; a low index dielectric layer is arranged on top of said dielectric waveguide, said dielectric layer having a refractive index n2 between 1.15 and 1.7, n2 being lower than n1; an array of metallic nanostructures is arranged on at least a portion of said low index dielectric layer, as claimed. Claims 2-20 are allowable based upon dependency to respective independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
After further consideration, the restriction requirement as set forth in the Office action mailed on 4/01/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaushik (5726805), the closest art found, teaches an optical filter including one or more optical interference filter elements. The optical filter includes a dielectric layer formed within a resonant optical cavity, with the dielectric layer having formed therein a sub-wavelength periodic structure to define, at least in part, a wavelength for transmission of light through the resonant optical cavity. The filters can include high-pass cut-off filters and low-pass cut-off filters, but Kaushik lacks teaching for limitation recited above for allowance of claim 1.
Additionally, Li (20200089046), Lee (20190018188), Wang (20180190673), Jiang (20170023711), Yamada (20100220377), and Kim (2080135739), are cited for being optical filter devices having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872